Citation Nr: 1508862	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-27 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating greater than 30 percent for service-connected allergic rhinitis, status post rhinoseptoplasty with slightly deviated septum to the left and headaches.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional 

Office (RO) in Cleveland, Ohio.  The RO in Atlanta, Georgia currently holds jurisdiction over the appeal.

In November 2014, the Veteran revoked the power of attorney on behalf of the Disabled American Veterans and elected to proceed pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9 filing received in July 2010, the Veteran requested a Travel Board hearing.  However, the appeal was certified to the Board prior to affording the Veteran his requested hearing.  This appeal, therefore, is remanded to the AOJ to afford the Veteran a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The AOJ should notify the Veteran and his representative, if any, of the date and time of the hearing and give them time to prepare.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




